Citation Nr: 0901276	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-28 751A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES


1. Entitlement to service connection for the cause of the 
veteran's death.

2. Whether the appellant is eligible for Department of 
Veteran's Affairs nonservice-connected death pension 
benefits.

3. Entitlement to accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The veteran had recognized Philippine service from February 
1945 to January 1946. He died in June 1995.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the issuance of the supplemental statement of the case 
in February 2007, the appellant has submitted additional 
evidence without a waiver of the right to have the additional 
evidence reviewed by the RO.  As the additional evidence is 
cumulative of evidence already of record, it does not have a 
bearing on the appellate issues.  For this reason, referral 
of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. According to the death certificate, the veteran died in 
June 1995 at the age of 75; the immediate cause of death was 
cardio-respiratory failure with chronic obstructive pulmonary 
disease as an underlying cause of death.

2. At the time of his death, the veteran did not have an 
adjudicated service-connected disability.

3. The fatal chronic obstructive pulmonary disease was not 
affirmatively shown to have had onset during service; and is 
unrelated to an injury, disease, or event of service origin.

4. The veteran's Philippine service does not qualify as 
requisite service to confer eligibility to the appellant for 
VA nonservice-connected death pension benefits.

5. No claim for VA benefits was pending at the time of the 
veteran's death in 1995.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause the veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).

2. The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits. 38 U.S.C.A. §§ 
107, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.40 
(2008).

3. The criteria to entitlement to accrued benefits have not 
been met.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include: 1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, 2) an explanation 
of the evidence and information required to substantiate the 
claim based on a previously service-connected condition, and 
3) an explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).

The RO provided the appellant pre- and post- adjudication 
VCAA notice by letters, dated in August 2004, in November 
2004, and in April 2007 and in the supplemental statement of 
case, dated in December 2006.  The appellant was notified of 
the evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
veteran died of a service-connected injury or disease.  The 
notice included the type of evidence needed to substantiate 
the claim for nonservice-connected death pension, namely, 
that the veteran had qualifying service to confer eligibility 
for death pension benefits, and the claim for accrued 
benefits.

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (an explanation of the evidence 
and information required to substantiate the claim for a 
condition not yet service connected).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in February 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records.  In addition, the appellant has submitted the death 
certificate and  a document of the Armed Forces of the 
Philippines verifying the veteran's guerilla service, and a 
document of the Minister of Defense of the Republic of the 
Philippines.  She has also submitted her own statements and a 
statement from a service comrade of the veteran.

The duty to assist includes obtaining a medical opinion when 
such is necessary to make a decision on the claims.  In the 
absence of evidence that the veteran suffered an injury, 
disease, or event during service, resulting in the fatal 
chronic obstructive pulmonary disease, a VA medical opinion 
is not warranted under the duty to assist. Wells v. Principi, 
326 F. 3d 1381, 1384 (Fed. Cir. 2003).  

As there is no indication of the existence of additional 
evidence to substantiate the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the appellant in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in June 
1995, at the age of 75.  The cause of death was chronic 
obstructive pulmonary disease.  No other condition was listed 
as contributing to death.

At the time of his death, the veteran did not have an 
adjudicated service-connected disability.

On an Affidavit for Philippine Army Personnel (Processing 
Affidavit), executed in January 1946, the veteran declared no 
wounds or illnesses.  On separation examination, the lungs 
were evaluated as normal and a chest X-ray was negative.

The National Personnel Records Center reported that veteran 
had recognized guerrilla service from February 1945 to 
October 1945 and service in the regular Philippine Army from 
October 1945 to January 1946.

In affidavit, dated in May 2006, a service comrade, A.N., 
stated that the veteran suffered shrapnel wounds, affecting 
his pulmonary health. 

In a statement in October 2006, the appellant stated that the 
veteran suffered acute heart disease and chronic pulmonary 
obstructive disease while in the guerilla service.  She also 
stated that the veteran died as a result of the diseases he 
incurred while in the guerilla service and which became worse 
when he enlisted in the regular Philippine Army.

A copy of a document of the Philippine government shows that 
the veteran may have received disability pension benefits for 
tuberculosis. The document, which contains a faint date stamp 
of 1979, does not state when the veteran was diagnosed with 
tuberculosis.  .

Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The record shows that service connection was not in effect 
for any disability during the veteran's lifetime.  Therefore, 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an already adjudicated service-
connected disability during the veteran's life time caused or 
contributed to the cause of veteran's death.  38 C.F.R. § 
3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for the fatal condition shown 
on the death certificate as the cause of the veteran's death.

The veteran's processing affidavit in January 1946 did not 
contain a declaration of wounds or illnesses incurred in 
service.  There is no evidence contemporaneous with service 
or from any other source to affirmatively show that chronic 
obstructive pulmonary disease had onset during service and 
service connection for the fatal condition under 38 C.F.R. § 
3.303(a) is not established.

Nevertheless, service connection of the fatal condition may 
still be established by the diagnosis of the disability after 
service, when all the evidence, including that pertinent to 
service, establishes that the fatal condition was incurred in 
service.

After service, the fatal condition was first documented in 
the veteran's death certificate, 50 years after his 
recognized Philippine guerrilla service. 

Although the appellant and witness are competent to describe 
any symptoms the veteran may have had and that they had 
observed, chronic pulmonary obstructive disease is not a 
condition under case law that has been found to be capable of 
lay observation.  

Therefore the determination as to the presence of chronic 
pulmonary obstructive disease is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that  chronic pulmonary obstructive disease was 
noted, that is, observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and medical 
causation, where lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

As lay persons, neither the appellant nor the witness is 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis, not capable of lay 
observation, and on medical causation.  For this reason, the 
Board rejects the lay statements, relating the veteran's 
fatal condition to service as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376-77 (Fed. Cir. 2007).

On the question of a medical diagnosis and of a medical 
causation, there is no competent medical evidence in favor of 
the claim.

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death for the reasons articulated, the benefit-of- 
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Nonservice-Connected Death Pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military service for the purposes of nonservice- 
connected death pension.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.40.

The service department verified that the veteran had 
recognized guerrilla service and service in the Philippine 
Army from February 1945 to January 1946.  The service 
department's decision on such a matter is conclusive and 
binding upon VA. VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically excludes service 
such as the veteran's for purposes of entitlement to 
nonservice-connected death pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261 265 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis 
for the appellant's claim for nonservice-connected death 
pension.  As the law is dispositive, the claim is denied 
because of lack of legal entitlement.  38 U.S.C.A. §107(a); 
38 C.F.R. § 3.40; Quiban v. Veterans Admin., 928 F. 2d 1154, 
1158 (D.C. Cir. 1991) reh'g denied (July 18, 1991) (upholding 
the constitutionality of 38 U.S.C.A. § 107(a)).



Accrued Benefits

The record reflects that that there was no claim for service 
connection or any other claim for VA benefits, pending at the 
time of the veteran's death.  As the record is absent any 
evidence that the veteran had a claim pending for any VA 
benefit at the time of his death, the appellant cannot be 
legally entitled to accrued benefits. 38 C.F.R. § 3.1000(c); 
see 38 C.F.R. § 3.152(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant does not have basic eligibility for VA 
nonservice-connected death benefits, and the appeal is 
denied.

Entitlement to accrued benefits is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


